 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                  )   CR-18-08329-PCT-SPL
                                                )
10               Plaintiff,                     )
                                                )   ORDER OF DETENTION
11   vs.                                        )
                                                )
12   Elliott Quinton Dahkoshay,                 )
                                                )
13               Defendant.                     )
                                                )
14                                              )
15          Defendant was released on Pretrial Supervision on November 27, 2018. Pretrial
16   Services filed a Petition for Action on Conditions of Pretrial Release alleging that defendant
17   violated the terms of his release. Defendant was arrested and appears before the Court with
18   counsel.
19          Counsel for defendant advises the Court, and defendant confirms on the record, that

20   defendant wishes to waive his right to a hearing on the petition and admit to Allegation No.

21   1 in the petition.

22          Based on the defendant's admission, the Court finds that defendant violated at least

23   one condition of his release. Further, the Court finds that defendant is unlikely to abide by

24   any condition or combination of conditions of release.

25          IT IS THEREFORE ORDERED that the defendant's release is revoked and he is
     detained pending further order of the Court.
26
            DATED this 12th day of June, 2019
27
28
